Citation Nr: 1046360	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for left knee impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the above issues were remanded by the Board 
in May 2010 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
Veteran's headaches are related to his active duty service.  

2.  The competent and credible evidence fails to demonstrate that 
the Veteran's left knee disorder is related to his active duty 
service.


CONCLUSIONS OF LAW

1.  Headaches were incurred during the Veteran's active duty 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2010).

2.  A left knee disorder was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in February 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The February 2007 letter provided 
this notice to the Veteran.  

The Board observes that the February 2007 letter was sent to the 
Veteran prior to the August 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the February 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2007), and Dingess, supra. 

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, as well as VA treatment records, are 
associated with the claims folder.  

In July 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issues of entitlement to service connection for headaches and a 
left knee disorder were previously remanded in order for the RO 
to afford the Veteran a VA examination to determine the etiology 
of the Veteran's claimed disorders.  The requested examination 
having been afforded, the issue now returns to the Board for 
appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the issues 
on appeal, a VA examination was afforded in March 2010.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  In this regard the 
examiner for the October 2009 VA examination considered all of 
the pertinent evidence of record and the statements of the 
Veteran, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2010).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its July 2009 remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the VA 
a concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the 
Board is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and the 
record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2010) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 (2010) and (ii) present 
manifestations of the same chronic disease, or (b) when a chronic 
disease is not present during service, evidence of continuity of 
symptomatology.

I.  Headaches

The Veteran contends that he currently suffers from weekly 
prostrating headaches and that he has been suffering from these 
headaches since active duty service. 

The Board observes that the Veteran's service treatment records 
dating from June 1952 to June 1956 indicate that the Veteran did 
suffer from severe migraine headaches while on active duty.  
Indeed, the Veteran's March 1956 separation examination noted 
that the Veteran suffered from irregular periods of severe 
migraine headaches.

The record further provides that the Veteran is currently 
diagnosed with migraine headaches as noted in the October 2009 VA 
examination report.  Additionally the Board notes the July 2008 
letter from the Veteran's private treating physician stating the 
Veteran suffers from chronic headaches.  As such, the Board finds 
that the Veteran has a current diagnosis of migraine headaches.

Having established that the Veteran has a current diagnosis of 
migraine headaches and that the Veteran suffered from severe 
migraine headaches while in service, the Board further notes that 
there is a competent nexus opinion establishing that the 
Veteran's current migraine headaches are related to the migraine 
headaches from which the Veteran suffered while on active duty.  
The October 2009 VA examiner acknowledges the mixed picture 
provided by the record including the fact that most of the in-
service references to headaches involve diagnoses of sinus 
headaches.  However, the examiner cites the notation in the 
Veteran's March 1968 separation examination to indicate that the 
headaches that had been diagnosed as sinus headaches were more 
likely migraine headaches given the described symptomatology as 
well as significant amount of time during which the Veteran 
reported suffering from the headaches:  November 1954 to March 
1956.  Evidence of post-service reports of headaches were notably 
few and until recently limited to a 1957 letter in which the 
Veteran stated that he was still suffering from headaches.  The 
record does not again contain a mention of headaches until a July 
2008 letter from his private physician.  Notwithstanding the 
aforementioned, the October 2009 VA examiner opined that the 
Veteran's current chronic headaches are as least as likely as not 
caused by or a result of his military service.  The examiner's 
rationale was that as the Veterans symptoms then and now are 
similar and it is unlikely that the Veteran would have suffered 
from migraines while in service that would be of a different 
pathological process than the migraines from which the Veteran 
currently suffers.  As such the Board finds that this establishes 
the necessary nexus between an in-service incurrence and a 
current disability.

Applying the relevant law and regulations to the facts in this 
case, the Board notes that the Veteran has a current diagnosis of 
migraine headaches; suffered from migraine headaches while in 
service; and there is a competent medical opinion, based upon 
examination of the Veteran, of a nexus, or link, between his 
current diagnosis and his active military service.  The Board 
must therefore conclude that the Veteran's migraine headaches 
were incurred in service.

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
migraine headaches.  Additionally, the Board has considered the 
benefit of the doubt rule and determined that the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





II.  Left Knee Disorder

The Veteran contends that he currently suffers from left knee 
problems that began during his active duty service.  
Specifically, the Veteran claims that he hurt his left knee after 
falling off a ladder while in service.

Initially, the Board notes that the Veteran is currently 
diagnosed with a chronic medial meniscal tear, left knee, as 
indicated in the October 2009 VA examination report.  As such, 
the Board notes that the Veteran has a current diagnosis as 
required by 38 C.F.R. § 3.303 (2010).  

Having determined that the Veteran has a current disability, the 
Board must next determine if there is an in-service injury.  The 
Board notes that the Veteran's service treatment records contain 
an April 1956 treatment report that indicates that the Veteran 
complained of sharp pain in the posterior position of his left 
knee for several days.  The Veteran was assessed with a possible 
palpable vein in popliteal fossa with some tenderness.  The 
service treatment records contain no other complaints with regard 
to the left knee.  Indeed the March 1956 separation examination 
lists the Veteran's lower extremities as normal.  Subsequently, 
March 1961 and August 1964 reports of medical examination 
pertaining to periods of Air Force Reserve service also list the 
Veteran's lower extremities as normal.  As such, while the Board 
acknowledges that the Veteran suffered a left knee injury while 
on active duty service, there is no indication that the Veteran 
suffered from a chronic left knee disability.  The Board notes 
that if there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2010).

Post service records indicate that the next complaint of a left 
knee problem was in an August 2004 private treatment note which 
indicates that the Veteran was suffering from leg pain.  The 
treatment note does not indicate whether the Veteran was 
experiencing pain in the right or left leg; however, a July 2008 
note from the same private physician indicated that the Veteran 
had been treated for left knee pain for several years.  Despite 
the Veteran's contentions that he has suffered from his current 
left knee disability since service, the October 2009 VA examiner 
provided a negative nexus opinion stating that the Veteran's 
current left knee disability is not caused by or related to the 
Veteran's active duty service.  The examiner based his opinion on 
a lack of continuity of symptomatology given the length of time 
between service and the first post service complaint.  

While the Board notes that the Veteran does have a current 
disability and there is evidence of an in-service injury, there 
is no evidence of continuity of symptomatology resulting in a 
negative nexus opinion.  In this respect, the Veteran's first 
post-service evidence of a left knee disability was in 2004.  As 
such, the Board observes that the Veteran's lay assertions of 
continuity of symptomatology are entirely uncorroborated by any 
objective evidence of chronicity or continuity of symptomatology 
of a left knee disability after service.  See 38 C.F.R. § 
3.303(b) (2010).  As noted above, the evidence of record shows 
the Veteran's initial post service complaint of a left knee 
problem was in January 2004, forty-eight years after separation 
from service.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  

The Board acknowledges that with regard to continuity of 
symptomatology, symptoms as opposed to treatment are of primary 
interest and the Veteran is competent to observe pain during and 
post service and that observation need not be recorded.  However, 
while the Veteran is competent to provide continuity of 
symptomatology, it is also necessary to show that the Veteran is 
credible in his assertions.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In weighing lay evidence, the Board must render a 
finding with regard to both competency and credibility.  See 
Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When determining the credibility of lay evidence, the Board 
cannot determine that credibility is lacking merely because there 
is no corroborating contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
However, in this instance, it is the presence of contemporaneous 
records that are inconsistent with the Veteran's statements that 
undermine the Veteran's credibility.  In this regard, the Board 
notes the Veteran's stated medical history in the October 2009 VA 
examination in which the Veteran claims he was hospitalized for 
his left knee in June 1956 at Perrin Air Force Base.  The Veteran 
stated that he was hospitalized after a fall off of a ladder.  
The Veteran further stated that he had heat applications for two 
to three weeks following the period of hospitalization and was 
still having left knee pain at the time of separation.  The Board 
notes that the October 2009 VA examiner stated that the Veteran 
had poor recall of events.  In reviewing the record, the Board 
notes that there are two records of hospitalization at Perrin Air 
Force Base, including a 1955 hospitalization for a dental 
infection and a February 1956 hospitalization for 
gastroenteritis.  There is no in-service record of the Veteran 
having been hospitalized for a left knee problem in June 1956 or 
any other time, as the Veteran asserts.  The Board recognizes 
that the Veteran is correct that he was hospitalized at Perrin 
Air Force Base; however, the record indicates the Veteran is 
mistaken as to the reason for that hospitalization.  The Board 
notes that the hospitalization reports from Perrin Air Force Base 
are of record and were reviewed.  The Board finds that the 
presence of these records undermines the possibility that there 
are additional reports of hospitalization at Perrin Air Force 
Base that are not of record.  As such with regard to the 
Veteran's statements that he was hospitalized for a left knee 
problem while on active duty, the Board finds the Veteran's 
statements not credible.  

Additionally, the Veteran's statements that he has suffered from 
left knee pain since service lack credibility because there is no 
evidence of, nor does the Veteran claim that he sought, treatment 
for a left knee disability after service until 2004.  In this 
regard, as noted above, the record indicates that the 1961 and 
1964 report of medical examinations for periods of reserve 
service list the Veteran's lower extremities as normal.  There 
are no other complaints of record regarding the left knee until 
2004.  The Board notes that it is reasonable to believe that the 
claimed pain caused by the Veteran's knee disability would be 
enough to cause the Veteran to seek medical attention.  As such 
the Board finds the Veteran's statements that he has suffered 
from left knee pain since service to be not credible.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony).  
The Board finds that the contemporaneous evidence is more 
probative than the Veteran's current recollections, many years 
later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
conflicting assertions of onset now over four decades past.  
Thus, the lack of any objective contemporary evidence of 
continuing complaints, as analyzed above, symptoms, or findings 
for many years between the period of active duty and the first 
complaints or symptoms of a left knee disorder is itself evidence 
which tends to show that the disorder did not have its onset in 
service or for many years thereafter.

As noted, the Board recognizes the Veteran's assertions that he 
has experienced pain since service; however, pain alone without 
an underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  Moreover, the Veteran is not shown to have the requisite 
medical expertise to diagnose a left knee disorder, nor can he 
render a competent medical opinion regarding its cause.  And as 
noted above, the Veteran's statements are also found to be not 
credible with regard to continuity of symptomatology. 
Consequently, his assertions are afforded no probative value 
regarding the question of whether his claimed left knee disorder 
is related to service.  In this case, the Board has accorded more 
probative value to the October 2009 VA examiner's opinion.  The 
examiner reviewed the claims file and provided a rationale for 
the opinion based on objective findings and reliable principles.  
In addition, the opinion is consistent with the contemporaneous 
evidence.

With regard to the more than forty year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of a left knee disability, the Board notes that it may, 
and will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the maladies at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  This absence of 
contemporaneous evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence encompasses 
'negative evidence' which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (2010) (noting that 
reasonable doubt exists because of an approximate balance of 
positive and 'negative' evidence).

Finally, the Board acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of war, 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 
38 C.F.R. §§3.307, 3.309 (2010).  This presumption is rebuttable 
by affirmative evidence to the contrary.  Id.  There is no 
indication that the Veteran has been diagnosed with arthritis 
with respect to his left knee.

While acknowledging that the Veteran has a current disability and 
suffered a left knee injury while on active duty, having found 
the Veteran's statements to be not credible, and as such, no 
credible evidence of continuity of symptomatology, and assigning 
more probative weight to the October 2009 VA examiner's negative 
nexus opinion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
a left knee disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).
ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for a left knee disorder is 
denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


